Mr. Justice Ball delivered the opinion of the court. Appellee brought an action in justice court against appellant to recover damages for injury to his wagon caused by a car operated, as he alleges, by appellant, running into the, wagon. He recovered a judgment in the justice court. Upon appeal to. the Circuit Court and a trial therein the jury returned a verdict in favor of appellee, assessing his damages at the sum of $200. • The motion for a new trial was overruled, and, upon a remittitur of $50, judgment was entered against appellant for $150. From that judgment this appeal was perfected. The only question in issue is whether 'or not the evidence shows that the car which struck the wagon was operated by appellant. This question was properly submitted to the jury under the instructions of the court. They found against appellant. The learned judge gave the verdict the sanction of his approval. The evidence of appellee, considered by itself, is sufficient to sustain the finding. Appellant submitted this question to the jury, and thereby estopped itself from urging now and here that there is no evidence tending to sustain the verdict. Chicago T. Ry. Co. v. Schmelling, 197 Ill. 624. The judgment of the Superior Court is affirmed. Affirmed.